Hubbard, J.
From the facts proved in the case, it is very clear that the defendants intended to create no contract of partnership between themselves, and that White was but the agent of Dodge in transacting the business of the store. Dodge furnished the goods and paid all the expenses, and White was to have one half the profits for his services. He had no interest in the stock itself, nor in the credits given for goods sold. His share of the profits was a compensation for his labor, without any lien on the same to the ex-elusion of creditors. We are not then called upon, by any stubborn rules of law, to create a relation between the parties which was never intended, and thus turn an agent into a *305partner, for the benefit of third parties whose interests are not affected by the mode of payment.
It is true that there are subtle distinctions in the matter of partnership, as to the difference between profits and net profits, or profits “ as profits,” but it is unnecessary to discuss those distinctions again, in the vain hope of shedding new light on the subject, after the recent and full discussion they have undergone in the case of Denny v. Cabot, 6 Met. 82. That case settles the point, that a compensation for labor and services to an agent, by a portion of the profits, does not constitute a partnership between them, nor create a liability on the part of the agent, to respond for the debts of the principal. We consider that case to be decisive of the present. See also Blanchard v. Coolidge, 22 Pick. 151. Vanderburgh v. Hull, 20 Wend. 70. Ambler v. Bradley, 6 Term. 119. Loomis v. Marshall, 12 Connect. 69. Story on Part. §§ 36, 38.

Plaintiffs nonsuit.